—Order, Supreme Court, Bronx County (Janice Bowman, J.), entered on or about December 28, 1998, which granted the motion and cross motion of defendants-respondents for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs challenge to the constitutionality of the marital exclusion set forth in Insurance Law § 3420 (g) is without merit (see, Yankelevitz v Royal Globe Ins. Co., 59 NY2d 928). Nor, given the plain import of Insurance Law § 3420 (g), do we perceive any basis for plaintiffs claim that it was the Legislature’s intention that coverage be provided for interspousal liability. Additionally, any claim against the original broker is *614time-barred, and the broker that procured the current policy was under no duty to obtain such coverage (cf., Gorgone v Regency Agency, 238 AD2d 265). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.